DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 11 were amended in the response filed on 11/9/2021.  Claims 3, 5, 6, 10, and 17 stand withdrawn.  It is noted that claim 17 does not have the proper status indicator as being a withdrawn claim.  See p. 2 of the OA dated 4/7/2021 and the Office Action Summary page of the OAs dated 4/7/2021 and 8/27/2021.   Claims 1, 2, 4, 7-9, 11-13, 16, 18, and 20 are currently pending and under examination.  Claims 18 and 20 were previously indicated as being allowable in the OA dated 8/27/2021.  See p. 24.
Response to Amendment
The Applicant's amendments, dated 11/9/2021, are sufficient to overcome the objection(s) to claims 1 and 11 (see p. 10 of the OA dated 8/27/2021).  Accordingly the objection(s) are withdrawn. 
Response to Arguments
With respect to the nonstatutory double patenting rejection of claims 1, 2, 4, 7, 8, 11, and 16 as being unpatentable over claims 1-15 of US 10995077 (see p. 10-11 of the OA dated 8/27/2021), the Applicant requests that the rejection be held in abeyance until the pending claims are allowed (see p. 11 of the response filed on 11/9/2021). The rejection is reiterated below.  
claims 1, 2, 4, 7-9, 11-13, and 16 as being unpatentable over US 2019/0047971 (‘971, published on 2/14/2019) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63) and US 2019/0031597 (‘597, published on 1/31/2019) (see p. 11-19 of the OA dated 8/27/2021), the Applicant has disqualified ‘971 as a reference under 35 USC 102(b)(2)(C) using the following statement (see p. 11-12):

    PNG
    media_image1.png
    169
    1010
    media_image1.png
    Greyscale
 Therefore the rejection is withdrawn.
With respect to the 35 USC 103 rejection of claims 1, 2, 4, 7-9, 11-13, and 16 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020) (see p. 19-24 of the OA dated 8/27/2021), the Applicant’s arguments (see p. 13-16 of the response filed on 11/9/2021) were fully considered but were not found to be persuasive.  
The Applicant argues the following:


    PNG
    media_image2.png
    344
    1000
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    131
    1007
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    438
    999
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    171
    1016
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    295
    1000
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    357
    1006
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    163
    1024
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    249
    1013
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    132
    1002
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    299
    1024
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    126
    1013
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    210
    1015
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    268
    1008
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    302
    1008
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    346
    1001
    media_image16.png
    Greyscale

	This argument has been fully considered but is not found to be persuasive.  With respect to the teachings of ‘250 (‘250 in the rejection, “Herdle” in the Applicant’s response), ‘250 does teach the reaction of three compounds in the examples, the alkylene amine, the catalyst (carbon oxide delivering agent), and the alkanolamine.  See Table I in col. 5.  Presumably the Applicant is arguing that ‘250 does not teach the inclusion or more than one alkanolamine and/or alkyleneamine reactants in the reaction. Though the examples of ‘250 only teach reacting one alkyleneamine with one alkanolamine in the presence of the carbon oxide delivering agent, ‘250 clearly indicates that mixtures of alkyleneamines and/or mixtures of alkanolamines can be employed in the reaction.  See abstract and claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant only appears to present arguments against ‘250, when the rejection is based on the combination of ‘250, Ahlers, and ‘263.  The Examiner does not argue that ‘250 fails to teach carrying out the instantly claimed reaction in the presence 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). With respect to the Applicant’s arguments regarding the lack of motivation to alter ‘250 to arrive at the instantly claimed process, Ahlers is cited to provide motivation for the skilled artisan to employ a mixture of straight chain and non-straight chain reagents, specifically those of the species under examination (see p. 20 of the OA dated 8/27/2021), in the reaction of ‘250/’263.  Ahlers teaches that triethylenetetramine (TETA), an industrially valuable chemical with many utilities including use as curing agents for epoxy resins and as intermediates in the production of polymers and surfactants, exists as a mixture of linear and non-linear TETA products (see p. 22-23 of the OA dated 8/27/2021).  Therefore if the skilled artisan desired to make commercially available TETA in a single step, then they would react a mixture of straight chain and non-straight chain amine functional compounds and/or ethanolamine functional compounds as the reagents in the well-known and understood process of ‘250/’263 in order to predictably produce a product mixture comprising straight chain and non-straight chain ethyleneamine products in approximately the same ratio as the straight chain to non-straight chain reagents.  

Therefore, in contrast to the Applicant’s assertions, the Examiner is of the opinion that all of the advantages that the Applicant argues are unexpected are predictable in view of the teachings of ‘250 and ‘263, wherein Ahlers provides additional motivation for the skilled artisan to modify the processes of ‘250 and ‘263 to arrive at that instantly 
Maintained Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, 8, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10995077 (‘077). 
With respect to claims 1, 2, 4, 7, and 8, although the claims at issue are not identical, they are not patentably distinct from each other because the process of claims 1 and 11 of ‘077 can be carried out between mixtures of straight and non-straight claims 11 and 16 see claims 2-4, 10, and 12 of ‘077.  Also see p. 10-11 of the OA dated 8/27/2021 for the original rejection.
Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 11-12 and 19-24 of the OA dated 8/27/2021.

Claims 1, 2, 4, 7-9, 11-13, and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 4503250 (‘250, published on 3/5/1985, of record in the IDS filed on 1/10/2020) in view of Ahlers (“Triethylenetetramine” Screening Information Data Set of the Organization for Economic Co-Operation and Development (OECD SIDS), published by UNEP Publications, July 1998, p. 1-63, of record) and US 5491263 (‘263, published on 2/13/1996, of record in the IDS filed on 1/10/2020).
Applicant Claims

    PNG
    media_image17.png
    141
    767
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    165
    771
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    270
    778
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    309
    794
    media_image20.png
    Greyscale

	Further, the elected species of option a) encompasses the following elections:
 ii/a) the straight-chain amine-functional compound is ethylenediamine (EDA) (a compound wherein q is 1 in claim 4); ii/b) the non-straight chain amine functional compound is piperazine (PIP) (a compound of claim 2); and ii/c) the straight-chain ethanolamine-functional compound is aminoethylethanolamine (AEEA) (a compound of claim 7 wherein y is 2).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
With respect to claims 1, 2, 4, 7, 8, 12, 13, and 16, ‘250 discloses a process for the preparation of predominantly linear polyalkyene polyamines (including 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 2, 4, 7, 8, 12, 13, and 16, ‘250 does not explicitly teach or suggest reacting piperazine (PIP) PIP, EDA, and AEEA together in the same reaction to produce a mixture of straight chain and non-straight chain higher ethyleneamines at least partly in the form of their urea derivatives (and including triethylenetetramine (TETA) compounds as required in claims 12 and 13).  The closest teaching is that of example 5 in col. 5 (including Tables I and II) wherein AEEA is reacted with EDA in the presence of 2-imidazolidinone (EU, the cyclic urea of EDA) to produce a mixture of compounds including linear TETA (a straight chain higher ethyleneamine having three ethylene units).  These deficiencies are cured through the teachings of ‘263 and Ahlers.

Ahlers is then cited to provide further motivation to include PIP in the reaction of ‘250.  	Ahlers is directed toward a screening information dataset (SID) initial assessment profiled (SIAP) regarding the hazardousness of triethylenetetramine (TETA), a compound of formula H2N-CH2-CH2-NH-CH2-CH2-NH-CH2-CH2-NH2 (see whole document, in particular section 1 on p. 6).  Ahlers teaches that TETA is an industrially valuable chemical with many utilities known to those of ordinary skill in the art, including utility as curing agents for epoxy resins and as intermediates in the production of polymers and surfactants (see section 2.1 on p. 7-8).  Ahlers further teaches that commercially available TETA is a mixture of the linear compound (60-70 wt%-structure 
With further respect to claim 9, as discussed above, ‘250 teaches that when straight chain amine functional compounds and ethanolamine functional compounds are employed as reactants the higher ethyleneamine products produced are predominantly linear (see abstract and Tables I and II in col. 5).  Further ‘263 teaches that piperazine moieties are retained though the reaction (see example 5 in particular). Therefore the ratio of piperazine moieties in the reactants to the piperazine moieties in the products would be expected to be about 1:1 absent any evidence to the contrary. 
With further respect to claim 11, both ‘250 (see col. 3, lines 29-68) and ‘263 (see col. 2, line 60-col. 4, line 22 and example 5 scheme in col. 6) teach that the carbon oxide delivering agent can be added in part as one compound with either of the amine functional compound and/or ethanolamine functional compound.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘250, ‘263, and Ahlers, to predictably arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill in the art would have been motivated to carry out the reaction of ‘250 using a mixture of EDA/EU and PIP as the amine functional compound and AEEA as the ethanolamine functional compound in order to produce TETA.  As discussed in Ahlers, TETA is a widely used chemical with many different industrial uses and is commonly used as a commercially available mixture of straight, branched, and cyclic derivatives.  ‘263 is then cited to teach that secondary amines, such as PIP, can be used in the reaction disclosed by ‘250.  Therefore the skilled artisan would have been motivated to include PIP as an amine functional compound in the process of ‘250 in order to predictably arrive at the industrially valuable formulation of TETA that is commonly used throughout the art.  Also see MPEP 2143 A.
Allowable Subject Matter
Claims 18 and 20 are allowed for the reasons set forth on p. 21-22 of the OA dated 12/9/2020 (also see p. 25 of the OA dated 4/7/2021 and p. 24 of the OA dated 8/27/2021).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622